OPINION OF THE COURT
Memorandum.
The judgment appealed from and order brought up for review should be affirmed, with costs.
This dispute regarding rights to a cooperative apartment poses two issues, both factual: first, whether a written notice of default was sent to defendant tenant in conformity with the requirements of the subscription agreement and second, whether defendant’s failure to tender the balance of the purchase price was excused by the sponsor’s neglect of its obligation to make substantial repairs. We conclude that the factual determinations made by the Appellate Division, in defendant’s favor, more closely comport with the weight of the evidence than those of the trial court. In this suit for a declaration that plaintiff was entitled to exclusive possession and for ejectment, we therefore affirm the Appellate Division order directing that judgment be entered declaring defendant entitled to purchase the shares of the subject apartment at the price set forth in the subscription agreement.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur. '
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.